DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (device claims 1-15) in the reply filed on 6/13/22 is acknowledged.  The traversal is on the ground(s) that there is not a burden to search for both the elected claims and nonelected method claims 16-20.  This is not found persuasive because as described in section 3 of the 6/7/22 restriction requirement, there is a burden because the different groups require different field of searches.
The requirement is still deemed proper and is therefore made FINAL.  Claims 16-20 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 9653682 B1 (“Chou”).
Chou teaches:

    PNG
    media_image1.png
    479
    534
    media_image1.png
    Greyscale

1. A device (see e.g. Fig. 2), comprising: 
at least one layer of insulating material 123; and 
a memory cell positioned in a first opening in the at least one layer of insulating material, the memory cell comprising: 
a bottom electrode 101; 
a memory state material (e.g. 109A/105A/105B/109B; or e.g. 105A/105B) positioned above the bottom electrode; 
an internal sidewall spacer 108 positioned within the first opening and above at least a portion of the memory state material, the internal sidewall spacer defining a spacer opening; and 
a top electrode 107 positioned within the spacer opening and above a portion of the memory state material.  

2. The device of claim 1, 
further comprising a conductive contact structure 103A/103B that is conductively coupled to the top electrode and wherein a portion of the conductive contact structure is positioned on and in physical contact with an upper surface of the internal sidewall spacer (see e.g. Fig. 2).  

3. The device of claim 1, wherein 
the at least one layer of insulating material comprises silicon dioxide (col 7 lines 41-42), 
the internal sidewall spacer comprises silicon nitride (col 8 lines 11-12) and 
the memory cell comprises one of an MTJ (magnetic tunnel junction) memory device, an RRAM (resistive random access memory) device (col 4 lines 5-20), a PRAM (phase-change random access memory) device, an MRAM (magnetic random access memory) device, or a FRAM (ferroelectric random access memory) device.  

8. The device of claim 1, wherein 
the bottom electrode comprises one of copper, tungsten, ruthenium, aluminum, Ta, Ti, TaN, or TiN (col 4 lines 48-58), 
the memory state material comprises one of stoichiometric ZrO2, ZnO, HfO2, a doped metal oxide, a phase-change chalcoenide, a binary transition metal oxide, a perovskite, a solid-state electrolyte, an organic chart-transfer complex, an organic donor-acceptor system or a two dimension insulating material (col 5 lines 3-13, e.g. HfOx ZrOx, etc.), and 
the top electrode comprises one of copper, tungsten, ruthenium, aluminum, Ta, Ti, TaN, or TiN (col 4 lines 48-58).  

9. The device of claim 1, wherein the top electrode is conductively coupled to the memory state material (Fig. 2).  

10. The device of claim 1, wherein the top electrode comprises a single layer of material (Fig. 2).  

11. The device of claim 1, further comprising an encapsulation layer 121 positioned around an outer perimeter of the memory cell and between the memory cell and the at least one layer of insulating material.  



Claim(s) 1-2, 4, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0117467 A1 (“Chang”).
Chang teaches:

    PNG
    media_image2.png
    341
    394
    media_image2.png
    Greyscale


1. A device (see e.g. Fig. 2), comprising: 
at least one layer of insulating material 106; and 
a memory cell positioned in a first opening in the at least one layer of insulating material, the memory cell comprising: 
a bottom electrode 108; 
a memory state material 114 positioned above the bottom electrode; 
an internal sidewall spacer 122a/122b positioned within the first opening and above at least a portion of the memory state material, the internal sidewall spacer defining a spacer opening; and 
a top electrode (either 110; or 110/116, because 116 may be the same material as Chang’s “top electrode 110”, so 110 and 116 may be reasonably interpreted together as an electrode) positioned within the spacer opening and above a portion of the memory state material.  

2. The device of claim 1, 
further comprising a conductive contact structure 104 that is conductively coupled to the top electrode and wherein a portion of the conductive contact structure is positioned on and in physical contact with an upper surface of the internal sidewall spacer.  

4. The device of claim 1, wherein 
the memory state material is positioned on and in physical contact with the bottom electrode, the internal sidewall spacer is positioned on and in physical contact with an upper surface of the memory state material and the top electrode is positioned on and in physical contact with the upper surface of the memory state material (Fig. 4).  

8. The device of claim 1, wherein 
the bottom electrode comprises one of copper, tungsten, ruthenium, aluminum, Ta, Ti, TaN, or TiN (para 14), 
the memory state material comprises one of stoichiometric ZrO2, ZnO, HfO2, a doped metal oxide, a phase-change chalcogenide, a binary transition metal oxide, a perovskite, a solid-state electrolyte, an organic chart-transfer complex, an organic donor-acceptor system or a two dimension insulating material (para 16, e.g. HfO, ZrO, etc.), and 
the top electrode comprises one of copper, tungsten, ruthenium, aluminum, Ta, Ti, TaN, or TiN (para 15).  

9. The device of claim 1, wherein the top electrode is conductively coupled to the memory state material (Fig. 2).  

10. The device of claim 1, wherein the top electrode comprises a single layer of material (the electrode may be reasonably interpreted as only 110, as Chang calls it a “top electrode” but calls 116 as a “capping layer”).  

11. The device of claim 1, further comprising an encapsulation layer 120 positioned around an outer perimeter of the memory cell and between the memory cell and the at least one layer of insulating material.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chou.
Chang teaches claim 1, and further teaches: 

the internal sidewall spacer comprises silicon nitride (para 20) and 
the memory cell comprises one of an MTJ (magnetic tunnel junction) memory device, an RRAM (resistive random access memory) device (para 21), a PRAM (phase-change random access memory) device, an MRAM (magnetic random access memory) device, or a FRAM (ferroelectric random access memory) device.  

Chang does not explicitly teach the at least one layer of insulating material comprises silicon dioxide. However, one of ordinary skill in the art would have found this obvious to provide, as Chang teaches that it is a “dielectric material 106 such as an inter-metal dielectric (IMD) layer or inter-layer dielectricl (ILD) layer,” and “may be “a low-k or extreme low-k (ELK) dielectric material having a dielectric constant less than 3.9” (para 14). It is well known for silicon oxide to be an IMD or ILD material, and has the dielectric constant in the disclosed range. 
Chou teaches that the insulating material comprises SiO2 (col 7 lines 41-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Chou, including the material of the insulating material, to the invention of Chang. The motivation to do so is that the combination produces the predictable results of using one of many well known materials for dielectric layer that can surround the memory device to isolate it electrically (Chou, col 7 lines 38-48).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

	

Claim(s) 5-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of US 2010/0181549 A1 (“Kim”) and US 2009/0278109 A1 (“Phatak”).

Re claims 5-7, Chou teaches claim 1, and further teaches: wherein the combination of the internal sidewall spacer and the top electrode define a combined volume, wherein the internal sidewall spacer occupies a first portion of the combined volume and the top electrode occupies a second portion of the combined volume (part of claim 5), 
but Chou does not explicitly teach: 
wherein the first portion is greater than the second portion (claim 5); 
wherein the second portion comprises less than 50% of the combined volume (claim 6); or   
wherein the first portion comprises more than 50% of the combined volume (claim 7).

Chou’s figure does suggest that the first portion is greater than the second portion (claim 5), wherein the second portion comprises less than 50% of the combined volume (claim 6); and wherein the first portion comprises more than 50% of the combined volume (claim 7), because it appears that 108 encircles 107 and as such, its total volume would be more than 50% of the combined volume of 107 and 108. However, there is no explicit teaching of this, e.g. in the specification text. 
In any case, Kim and Phatak would suggest these limitations of claim 5-7 as obvious to one of ordinary skill in the art. This is because Kim teaches (para 65) use of a spacer (185) to “reduce or possibly minimize a contact area” between an electrode and a phase-changeable memory layer, wherein “the small contact area… may allow phase conversions of the phase-changeable layer using a small current.” This is also because Phatak teaches (para 115) a spacer (708) “confines a switching interface… between the electrode... and the metal oxide layer 706” (i.e. between an electrode and a memory storage layer)… for example, the area of the interface… may be 50-90% of the area of the top surface of the electrode 702. As a result, edge leakage, which increases the off current, is reduced…. This improves the uniformity of the switching.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim and Phatak, including the use of spacers with larger volumes than of the electrodes they surround, to the invention of Chou. The motivation to do so is that the combination produces the predictable results of providing improved switching of memory materials (Kim, para 65; Phatak, para 115).

Applicant has not disclosed that the claimed sizes are for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).



Chou teaches:
12. A device, comprising: 
at least one layer of insulating material 123; and 
a memory cell positioned in a first opening in the at least one layer of insulating material, the memory cell comprising: 
a bottom electrode 101; 
a memory state material (e.g. 109A/105A/105B/109B; or e.g. 105A/105B) positioned above the bottom electrode; 
an internal sidewall spacer 108 positioned within the first opening and above at least a portion of the memory state material, the internal sidewall spacer defining a spacer opening; and 
a top electrode 107 positioned within the spacer opening and above a portion of the memory state material, 
wherein the combination of the internal sidewall spacer and the top electrode define a combined volume (Fig. 2), 
the top electrode occupies a remaining portion of the combined volume not occupied by the internal sidewall spacer (Fig. 2).  

Chou does not explicitly teach wherein the internal sidewall spacer occupies at least 50% of the combined volume.
Chou’s figure does suggest that the internal sidewall spacer occupies at least 50% of the combined volume, because it appears that 108 encircles 107 and as such, its total volume would be more than 50% of the combined volume of 107 and 108. However, there is no explicit teaching of this, e.g. in the specification text. 
In any case, Kim and Phatak would suggest that the internal sidewall spacer occupies at least 50% of the combined volume as obvious to one of ordinary skill in the art. This is because Kim teaches (para 65) use of a spacer (185) to “reduce or possibly minimize a contact area” between an electrode and a phase-changeable memory layer, wherein “the small contact area… may allow phase conversions of the phase-changeable layer using a small current.” This is also because Phatak teaches (para 115) a spacer (708) “confines a switching interface… between the electrode... and the metal oxide layer 706” (i.e. between an electrode and a memory storage layer)… for example, the area of the interface… may be 50-90% of the area of the top surface of the electrode 702. As a result, edge leakage, which increases the off current, is reduced…. This improves the uniformity of the switching.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim and Phatak, including the use of spacers with larger volumes than of the electrodes they surround, to the invention of Chou. The motivation to do so is that the combination produces the predictable results of providing improved switching of memory materials (Kim, para 65; Phatak, para 115).

Applicant has not disclosed that the claimed sizes are for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).


Chou, Kim, and Phatak together further teach and/or suggest as obvious to one of ordinary skill in the art:

13. The device of claim 12, further comprising a conductive contact structure 103A/103B that is conductively coupled to the top electrode and wherein a portion of the conductive contact structure is positioned on and in physical contact with an upper surface of the internal sidewall spacer.  

14. The device of claim 12, further comprising an encapsulation layer 121 positioned around an outer perimeter of the memory cell and between the memory cell and the at least one layer of insulating material.  

15. The device of claim 12, wherein 
the memory state material is positioned on and in physical contact with the bottom electrode, the internal sidewall spacer is positioned on and in physical contact with an upper surface of the memory state material and the top electrode is positioned on and in physical contact with the upper surface of the memory state material (Fig. 2).  

Claim(s) 5-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of US 2010/0181549 A1 (“Kim”) and US 2009/0278109 A1 (“Phatak”).

Re claims 5-7, Chang teaches claim 1, and further teaches: wherein the combination of the internal sidewall spacer and the top electrode define a combined volume, wherein the internal sidewall spacer occupies a first portion of the combined volume and the top electrode occupies a second portion of the combined volume (part of claim 5), 
but Chang does not explicitly teach: 
wherein the first portion is greater than the second portion (part of claim 5); 
wherein the second portion comprises less than 50% of the combined volume (claim 6); or   
wherein the first portion comprises more than 50% of the combined volume (claim 7).  

Kim and Phatak would suggest these limitations of claim 5-7 as obvious to one of ordinary skill in the art. This is because Kim teaches (para 65) use of a spacer (185) to “reduce or possibly minimize a contact area” between an electrode and a phase-changeable memory layer, wherein “the small contact area… may allow phase conversions of the phase-changeable layer using a small current.” This is also because Phatak teaches (para 115) a spacer (708) “confines a switching interface… between the electrode... and the metal oxide layer 706” (i.e. between an electrode and a memory storage layer)… for example, the area of the interface… may be 50-90% of the area of the top surface of the electrode 702. As a result, edge leakage, which increases the off current, is reduced…. This improves the uniformity of the switching.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim and Phatak, including the use of spacers with larger volumes than of the electrodes they surround, to the invention of Chang. The motivation to do so is that the combination produces the predictable results of providing improved switching of memory materials (Kim, para 65; Phatak, para 115).

Applicant has not disclosed that the claimed sizes are for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).


Chang teaches: 
12. A device, comprising: 
at least one layer of insulating material 106; and 
a memory cell positioned in a first opening in the at least one layer of insulating material, the memory cell comprising: 
a bottom electrode 108; 
a memory state material 114 positioned above the bottom electrode; 
an internal sidewall spacer 122a/122b positioned within the first opening and above at least a portion of the memory state material, the internal sidewall spacer defining a spacer opening; and 
a top electrode either 110; or 110/116, because 116 may be the same material as Chang’s “top electrode 110”, so 110 and 116 may be reasonably interpreted together as an electrode) positioned within the spacer opening and above a portion of the memory state material, 
wherein the combination of the internal sidewall spacer and the top electrode define a combined volume (Fig. 2), 
the top electrode occupies a remaining portion of the combined volume not occupied by the internal sidewall spacer (Fig. 2).  

Chang does not explicitly teach wherein the internal sidewall spacer occupies at least 50% of the combined volume.
Kim and Phatak would suggest wherein the internal sidewall spacer occupies at least 50% of the combined volume as obvious to one of ordinary skill in the art. This is because Kim teaches (para 65) use of a spacer (185) to “reduce or possibly minimize a contact area” between an electrode and a phase-changeable memory layer, wherein “the small contact area… may allow phase conversions of the phase-changeable layer using a small current.” This is also because Phatak teaches (para 115) a spacer (708) “confines a switching interface… between the electrode... and the metal oxide layer 706” (i.e. between an electrode and a memory storage layer)… for example, the area of the interface… may be 50-90% of the area of the top surface of the electrode 702. As a result, edge leakage, which increases the off current, is reduced…. This improves the uniformity of the switching.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim and Phatak, including the use of spacers with larger volumes than of the electrodes they surround, to the invention of Chang. The motivation to do so is that the combination produces the predictable results of providing improved switching of memory materials (Kim, para 65; Phatak, para 115).

Applicant has not disclosed that the claimed sizes are for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).


Chang, Kim, and Phatak together further teach and/or suggest as obvious to one of ordinary skill in the art:

13. The device of claim 12, further comprising a conductive contact structure 104 that is conductively coupled to the top electrode and wherein a portion of the conductive contact structure is positioned on and in physical contact with an upper surface of the internal sidewall spacer.  

14. The device of claim 12, further comprising an encapsulation layer 120 positioned around an outer perimeter of the memory cell and between the memory cell and the at least one layer of insulating material.  

15. The device of claim 12, wherein 
the memory state material is positioned on and in physical contact with the bottom electrode, the internal sidewall spacer is positioned on and in physical contact with an upper surface of the memory state material and the top electrode is positioned on and in physical contact with the upper surface of the memory state material (Fig. 2).  


Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited. US 2016/0380183 (“Chuang”) (cover Fig.), US 2015/0255718 A1 (“Liu”) (cover Fig.), US 2016/0218283 A1 (“Trinh”) (cover Fig.), US 2019/0044065 A1 (“Tseng”) (cover Fig.), US 2019/0067373 A1 (“Yang”) (Fig. 5), and US 2021/0135105 A1 (“Chen”) (Fig. 10) all teach structure that are either 102s or close 103s for many claims including claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819